Title: From George Washington to John Rutledge, 15 March 1779
From: Washington, George
To: Rutledge, John


Sir,
Middlebrook Mar. 15th 1779
Lt Col. Laurens who will have the honor of delivering you this, has served two campaigns in my family in quality of aide De Camp. The whole tenor of his conduct has been such as to intitle him to my particular friendship and to give me a high opinion of his talents and merit. In the field, he has given very distinguishing proofs of his bravery upon several interesting occasions. His military zeal and a concern for his own country have determined him to leave this for a time to offer his services where he thinks they will be more essential. Though unwilling to part with him, I could not oppose his going to a place where he is called by such powerful motives, and where I am persuaded he will be extremely useful. I have therefore given him leave of absence ’till a change of affairs will permit his return, when I shall be happy to see him resume his place in my family.
Though I imagine he is personally acquainted with your Excellency, I could not suffer him to depart, without informing you of the great value I set upon him and recommending him warmly to your attention. I have the honor to be with the truest respect & esteem Yr Excellys Most Obedt servt.